       Case 7:20-cv-00154 Document 31 Filed on 01/04/21 in TXSD Page 1 of 2
                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                      January 04, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                     Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §                      CIVIL ACTION NO. 7:20-cv-00154
                                      §
4.620 ACRES OF LAND, more or less, in §                      Lead Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §
UNITED STATES OF AMERICA,             §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §                      CIVIL ACTION NO. 7:20-cv-00170
                                      §
8.570 ACRES OF LAND, more or less, in §                      Member Case
HIDALGO COUNTY, TEXAS; and            §
FULLER FARMS,                         §
                                      §
      Defendants.                     §

                                                    ORDER

        The Court now considers the parties’ “Joint Motion for Entry of Stipulated Protective

Order.”1 “The district court may, for good cause, issue a protective order to ‘protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense.’”2 However,

“[t]he federal courts have superimposed a somewhat demanding balancing of interests approach

to the Rule.”3 The good cause standard and the balancing of interests approach calls for more

than a mere request; “[t]he burden is upon [the party seeking the protective order] to show the


1
  Dkt. No. 30.
2
  In re Leblanc, 559 F. App'x 389, 392 (5th Cir. 2014) (quoting FED. R. CIV. P. 26(c)).
3
  Cazorla v. Koch Foods of Miss., L.L.C., 838 F.3d 540, 555 (5th Cir. 2016) (quotation omitted).


1/2
       Case 7:20-cv-00154 Document 31 Filed on 01/04/21 in TXSD Page 2 of 2




necessity of its issuance, which contemplates a particular and specific demonstration of fact as

distinguished from stereotyped and conclusory statements.”4 Entering a protective order absent a

particularized demonstration of good cause may constitute an abuse of discretion.5

         In the parties’ brief motion, they offer only a single paragraph offering justifications for a

broad protective order:

         In the course of discovery, the United States has identified documents that contain
         confidential information or highly confidential information that may be
         discoverable in this consolidated case. The United States agrees to disclose this
         information in discovery to Defendant, subject to entry of a protective order, to
         which the parties have stipulated.6

The Court finds the parties’ argument conclusory because it identifies no facts or explanations

for why the information at issue is either confidential or highly confidential or why it should

remain so. The Court holds that the parties have failed to demonstrate the good cause necessary

to the issuance of a protective order under Federal Rule of Civil Procedure 26(c). Accordingly,

the Court DENIES the joint motion for a protective order7 without prejudice.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 4th day of January 2021.


                                                            ___________________________________
                                                                         Micaela Alvarez
                                                                    United States District Judge




4
  In re Leblanc, 559 F. App'x at 392 (second alteration in original) (quoting In re Terra Int'l, 134 F.3d 302, 306 (5th
Cir. 1998)).
5
  See In re Terra Int'l, 134 F.3d at 306.
6
  Dkt. No. 30 at 2, ¶ 4.
7
  Dkt. No. 30.


2/2
